per curiam- :
In this case plaintiff Elizabeth Roberts was joined merely “pro forma” by her husband. In addition, it was proven that the husband had executed a release of her cause of action for a valuable consideration. While the accident out of which the alleged cause of action arose occurred in the State of Oklahoma, yet there were no allegations or proof that under the laws of the State of Oklahoma the cause of action for personal injuries was the separate property of the wife. In the absence of such allegations and proof, the case having been tried in the courts of this State, the law of this State would govern. The decision of the Court of Civil Appeals as to the defendant Magnolia Petroleum Company is manifestly correct, and, for the reasons above stated, the judgment of the trial court was properly affirmed by the Court of Civil Appeals. The writ of error is therefore refused.
Opinion delivered September 18, 1940.
Rehearing overruled October 9, 1940.